DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Kernus on 02/02/2022.

The application has been amended as follows: 
Claim 17 has been amended as follows:
17. (Currently amended) A method of operating a backpressure valve comprising: 
preventing fluid flow through a flowbore in a backpressure valve supported by a tubular during a milling operation; 
pumping off a bottom hole assembly at a completion of the milling operation; 
shifting a flapper valve positioned in a recess extending from an inner surface of the tubular to an outer surface of the tubular within the flow bore about a hinge to an open position; and 
locking the flapper valve open with a locking system engaging a terminal end of the flapper valve spaced from the hinge, the locking system having a locking member arranged in the recess, the flapper valve forming a surface of the flowbore.
Reasons for Allowance

Regarding Claims 1, 9, and 17, the claims recite a flapper valve locking mechanism which uses a shifting element held in a recess formed in a tubular wall to hold a terminal end of the flapper in an open position.  While flapper tools having open locking mechanism are known (see Conner, 2012/0305257), such references do not utilize the locking element being formed in a recess extending between the inner and outer surfaces of the tubular (in the case of Conner the element is attached to the inner surface).  Such modifications would require substantial redesign of the locking and flapper mechanisms and would require an improper degree of hindsight reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676